In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00208-CV


                       IN RE RAYMOND KAUFFMAN, RELATOR

         OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                        June 8, 2015

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before the court is Raymond Kauffman’s (relator) Petition for Writ of

Mandamus. He requests that we “vacate the Trial Court’s April 2, 2015 Order which

created a temporary guardianship over Relator’s estate.” The temporary guardianship

proceeding was initiated by Ray G. Kauffman.           We deny the petition for several

reasons.

       First, the order in question pertains to the appointment of a temporary guardian

and the appointment of Ray G. Kauffman as that guardian. The appointment expired on

June 1, 2015. The latter date has lapsed. Furthermore, Ray G. Kauffman moved to

nonsuit the application for temporary guardianship. See In re Bennett, 960 S.W.2d 35,

38 (Tex.1997) (stating that a nonsuit is effective when it is filed, and a trial court has no
discretion to refuse to dismiss the proceeding.). Given that nothing of record indicates

that Kauffman intends or desires that his appointment continue after June 1, it appears

that the proceeding, and dispute before us, is moot.

       Second, and most importantly, an appellate court’s jurisdiction to issue a writ of

mandamus is not plenary. Indeed, it is limited and defined in § 22.221 of the Texas

Government Code. In re Hettler, 110 S.W.3d 152, 154 (Tex. App.—Amarillo 2003, orig.

proceeding). Per § 22.221, we can act 1) when necessary to enforce our jurisdiction or

2) in cases where relief is sought against a district or county court judge within our

appellate court district. TEX. GOV’T CODE ANN. § 22.221(a) & (b) (West 2004); In re

Hettler, 110 S.W.3d at 154.       Implicit in that statutory limitation is the obligation or

requirement for the individual seeking relief to direct his petition against a jurist within

the penumbra established by § 22.221(b).1

       A petition for writ of mandamus is not an appeal. It does not allow us to simply

reverse some judgment or order entered by a trial court; rather, our authority involves

determining whether to direct the trial court to render the order or decision it should

have rendered. See In re Continental Ins. Co., 994 S.W.2d 423, 427 (Tex. App.—Waco

1999, orig. proceeding) (stating that “[g]iven the posture of this mandamus proceeding,

we have no authority to reverse the decision of the trial court and require him to hold

another hearing. It is our duty to require, by mandamus if necessary, the trial court to

render the order he should have rendered based on the record before the trial court at

that time.”). So, a judge must be named as the subject at which relief may be directed.




       1
         The obligation to name a jurist does not arise when issuance of a writ of mandamus is
necessary to protect our jurisdiction

                                              2
       Here, the relator did not direct his petition against any judge. Nor did he pray for

us to issue a writ requiring any judge to enter the order it should have entered. Instead,

he merely asks us to void an order as if this was an appeal. In failing to name any jurist

as the subject against whom a writ will issue, the relator’s petition is defective.

       We deny the petition for writ of mandamus.



                                                  Brian Quinn
                                                  Chief Justice




                                              3